PAEZ, Circuit Judge,
concurring in part, dissenting in part:
I concur in Part II of the majority opinion, in which the majority concluded that we should review the district court’s dismissal for lack of jurisdiction as a grant of summary judgment on the merits for the Growers. I respectfully dissent, however, from Part III, which holds that Safe Air has not demonstrated that the post-harvest crop residue is a “solid waste” under RCRA. Because I disagree with the legal standard that the majority applies to determine whether the post-harvest crop residue has been “discarded,” I would conclude instead that the Growers have discarded the post-harvest crop residue within the meaning of RCRA. Even if I were to agree with the majority’s interpretation of the RCRA statute, I would nonetheless hold that there are genuine triable issues of fact. Accordingly, I would reverse the district court’s judgment and remand for trial.
I.
Because RCRA does not define “discarded” we look to the “ordinary, contemporary, common meaning” of that term.1 *1048Wilderness Soc’y v. United States Fish & Wildlife Serv., 353 F.3d 1051, 1060 (9th Cir.2003) (en banc) (internal quotation marks omitted). Thus, our ultimate task is to determine whether Safe Air has presented evidence that, if accepted as true, creates a genuine issue concerning whether the Growers have “drop[ped], dismissed], let go, or g[o]t rid of as no longer useful, valuable or pleasurable” the post-harvest crop residue. Webster’s Third New International Dictionary 644 (1993).
Considering the evidence presented to the district court, I have little difficulty concluding that Safe Air has presented sufficient evidence to show that the post-harvest crop residue was “discarded.” In opposition to the Growers’ motion to dismiss and in support of its motion for preliminary injunction, Safe Air presented the district court with testimony and affidavits from its members, individuals in the community and medical and agricultural experts. In this testimonial and documentary evidence, Safe Air established that it is necessary to remove the post-harvest residue in order to maintain seed yields. Indeed, Safe Air contended that “the primary purpose of burning the fields is to remove the excess post-harvest crop residue from the bluegrass fields.”
In their motion to dismiss, the Growers did not dispute Safe Air’s assertion that the post-harvest crop residue had to be removed from the fields. Although the Growers presented testimony and affidavits contending that they did not intend to discard the residue, they nonetheless admitted that the residue had to be removed from the fields in order to maintain seed production and to limit the insects and parasites that would otherwise find food and shelter in the residue.2
Because there is no dispute that the Growers burn the post-harvest crop residue to remove it from the fields, and because this act of removal is within the plain meaning of “discard,” I would reverse the district court’s judgment and remand for further proceedings.3
II.
It is well-established that “[w]here the plain meaning of a provision is unambiguous that meaning is controlling, except in the rare case [in which] the literal application of a statute will produce a result demonstrably at odds with the intentions of the drafters.” Coronado-Durazo v. INS, 123 F.3d 1322, 1324 (9th Cir.1997) (internal quotation marks omitted). See also United States v. Turkette, 452 U.S. 576, 580, 101 S.Ct. 2524, 69 L.Ed.2d 246 (1981) (“If the statutory language is unambiguous, in the absence of ‘a clearly expressed legislative intent to the contrary, that language must ordinarily be regarded as conclusive.’ ”) (quoting Consumer Product Safety Comm’n v. GTE Sylvania, Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 64 L.Ed.2d 766 (1980)). The majority’s anal*1049ysis, however, extends beyond the plain meaning of “discard” to evaluate those “relevant considerations,” Maj. Op. -at 1043, that it has gleaned from extra-circuit cases discussing the meaning of “discard” in distinctly different contexts. Because I do not believe that there is any need to look beyond the ordinary meaning of the term “discard” and the majority has not offered any convincing rationale for its extended analysis, ,1 would only look to the ordinary meaning of “discard,” and would conclude, as explained above, that the Growers discard the post-harvest crop residue.
Even if the majority could justify importing “relevant considerations” in determining the meaning of “discard,” I would nonetheless reverse the district court’s judgment in this case. I disagree that the extra-circuit cases — or indeed, the statute itself — support the majority’s conclusion that mere beneficial reuse means that a substance has not been discarded under RCRA. Moreover, even were I to accept the majority’s interpretation, I would conclude that a genuine issue of material fact exists as to whether the post-harvest crop residue is “destined for beneficial reuse in a continual process.” Maj. Op. at 1045.
A.
The majority cites to RCRA’s legislative history to support its conclusion that RCRA does not encompass the post-harvest residue at issue here. Because the plain and unambiguous definition of “discard” encompasses the post-harvest crop residue, the legislative history should be examined only to determine whether there is a “clearly expressed ... contrary legislative intent.” United States v. Fiorillo, 186 F.3d 1136, 1146 (9th Cir.1999) (quotation marks omitted) (analyzing statutory provision of RCRA).
Far from revealing a “contrary” intent, the legislative history demonstrates that Congress intended solid waste to include “any ... discarded material resulting from ... agricultural operations....” 42 U.S.C. § 6903(27) (emphasis added).4 The House Report indicates that Congress purposefully defined “solid waste” to include “discarded materials” to give RCRA a broader reach. See H.R.Rep. No. 94-1491, pt. I, at 2, 9 (1976), reprinted in 1976 U.S.C.C.A.N. 6238, 6240, 6246.5
The majority makes much of the fact that the House Report excludes “[ajgricul-tural wastes which are returned to the soil as fertilizers or soil conditioners.... ” H.R.Rep. No. 94-1491, pt. I, at 2, reprinted in 1976 U.S.C.C.A.N. at 6239; but see 40 C.F.R. § 261.4(b)(2) (indicating that residue from the “growing and harvesting of agricultural crops” which “are returned to the soils as fertilizers” are “[sjolid *1050wastes which are not hazardous wastes.”). But this statement does not indicate that Congress intended to exclude from the scope of RCRA agricultural waste that is first burned before being used as fertilizer.6 According to the majority’s logic, any disposal process, no matter how environmentally unsound, would be exempted from the reach of RCRA as long as the waste residue was eventually returned to the soil. This could not have been Congress’ intent, especially since Congress expressed a special concern with waste that was burned. See H.R.Rep. No. 94-1491, pt. I, at 37-38, 90, reprinted in 1976 U.S.C.C.A.N. at 6275-77, 6325-26; see also id. at 17-24, reprinted in 1976 U.S.C.C.A.N. at 6254-62 (listing improper disposal practices that resulted in harmful air pollution). Cf. Am. Mining Cong. v. U.S. EPA, 907 F.2d 1179, 1187 (D.C.Cir.1990) (AMC II) (concluding that, where the disposal or treatment process posed a danger to the public health, the material disposed of should be considered “discarded”).
No statutory declaration or other Congressional statement of intent suggests that post-harvest residue that is burned should be excluded from RCRA’s definition of “solid waste.” Rather, the House Report reflects that RCRA specifically applies to disposal practices that result in air pollution:
The Committee believes that the approach taken by this legislation eliminates the last remaining loop-hole in environmental law, that of unregulated land disposal of discarded materials and hazardous wastes. Further, the Committee believes that this legislation is necessary if other environmental laws are to be both cost and environmentally effective. At present the federal government is spending billions of dollars to remove pollutatns [sic] from the air and water, only to dispose of such pollutants on the land in an environmentally unsound manner. The existing methods of land disposal often result in air pollution, subsurface leachate and surface run-off, which affect air and water quality. This legislation will eliminate this problem and permit the environmental laws to function in a coordinated and effective way.
H.R.Rep. No. 94-1491, Part I, at 4 (1976), reprinted in 1976 U.S.C.C.A.N. at 6241-42. Where, as here, the residue is discarded and burned, the legislative history indicates that the disposal of such material is within the meaning of “solid waste” under RCRA.
B.
The majority also relies on extra-circuit cases to support its conclusion that the post-harvest crop residue is not “discarded.” These cases, however, are inapplicable to the interpretation of “solid waste” at issue here. Most notably, those cases interpret the meaning of “solid waste” in considering the validity of hazardous waste regulations promulgated by the Environmental Protection Agency (“EPA”).7 See *1051AMC I, 824 F.2d at 1178 (considering whether the EPA exceeded its regulatory authority by including “in process secondary materials” in its definition of solid waste); American Mining Cong. v. U.S. EPA, 907 F.2d 1179, 1181-82 (D.C.Cir.1990) (AMC II) (considering whether the EPA exceeded its regulatory authority in treating six wastes generated from metal smelting operations as “hazardous” waste); United States v. ILCO, Inc., 996 F.2d 1126, 1130 (11th Cir.1993) (considering whether “lead parts, which have been reclaimed from spent car and truck batteries for recycling purposes, are exempt from[the EPA’s] regulation under RCRA”).
Although RCRA defines “solid waste” to cover all types of “discarded materials,” see 42 U.S.C. § 6903(27), the EPA’s RCRA regulations at issue in AMC I, AMC II and ILCO have a special definition of “solid waste,” see 40 C.F.R. § 261.2(a)(1), which “applies only to wastes that also are hazardous for purposes of the regulations implementing Subtitle C of RCRA.” 40 C.F.R. § 261.1(b)(1).8 Thus, the regulatory definition considered in AMC I, AMC II and ILCO is significantly narrower than the statutory definition at issue here. Accordingly, I do not find these cases persuasive in our determination of whether the post-harvest crop residue has been “discarded.”
C.
Even if I were to agree with the majority’s conclusion that the extra-circuit cases constitute persuasive authority, Maj. Op. at 1043, I would nonetheless conclude that there is a genuine factual dispute as to whether the post-harvest crop residue has been discarded. I would therefore reverse the summary judgment in favor of the Growers.
Relying on the analysis in AMC I, AMC II and ILCO, the majority reasons that as long as the residue “provides benefits for the Growers,” Maj. Op. at 1044, it has not been “discarded” under RCRA. This unnecessarily narrows the definition of “discarded material.”
The cases do not support the majority’s proposition that the- mere recognition of some beneficial use negates the fact that materials have been “discarded” under RCRA. The cases cited by the majority distinguish between those materials extracted and immediately reused in an ongoing process and those materials discarded and only later put to beneficial use. AMC I merely held that materials extracted from primary metals that are recaptured and recycled as part of an ongoing industrial process are not “solid waste” under the EPA’s regulatory definition of that term. That same court later clarified that AMC I’s “holding concerned only materials that are ‘destined for immediate reuse in another phase of the industry’s ongoing production process....’” AMC II, 907 F.2d at 1186 (quoting AMC I, 824 F.2d at 1185) (emphasis in original). The D.C. Circuit also rejected the claim that “potential reuse of a material prevents the *1052[EPA] from classifying it as ‘discarded.’ ” Id.; see also ILCO, 996 F.2d at 1132 (noting that “[p]reviously discarded solid waste, although it may at some point be recycled, nonetheless remains solid waste”); Am. Petroleum Inst. v. U.S. EPA, 906 F.2d 729, 741 (D.C.Cir.1990) (holding that slag residue resulting from the production of steel was “discarded” even though zinc would later be recovered from the slag at a reclamation facility.).
Thus, even following the majority’s analysis and drawing on the principles from the above cases, it still must be shown that the residue is “destined for immediate reuse in another phase of the industry’s ongoing production process.” AMC II, 907 F.2d at 1186 (emphasis in original). Relevant considerations may include such questions as the intent of the Growers in using the materials and the purpose of removing the residue, see No Spray Coalition, Inc. v. City of New York, 252 F.3d 148 (2d Cir.2001) (insecticides are not “discarded” within the meaning of RCRA when they are sprayed into the air with the design of effecting their intended purpose of killing mosquitoes and their larvae); Water Keeper Alliance v. United States Dep’t of Defense, 152 F.Supp.2d 163, 167-69 (D.P.R.) (holding that ordinances were not “discarded material” under RCRA as soon as they made contact with the land because, at that moment, at least, they were still serving their intended purpose), aff'd 271 F.3d 21 (1st Cir.2001); and the specific mechanics of the process, including, for example, the length of time the post-harvest crop residue was left on the fields before the Growers burned it, see Conn. Coastal Fishermen’s Ass’n. v. Remington Arms Co., 989 F.2d 1305, 1316 (2d Cir.1993) (lead and clay shots were discarded because they had been “left to accumulate long after they[had] served their intended purpose”).
Safe Air contends that the Growers’ primary purpose in burning the residue is to remove it — that is, “burning blue-grass residue is primarily an inexpensive waste disposal practice.” On the other hand, the Growers argue that they consider the post-harvest crop residue “important and valuable materials used in the agricultural process.” There are thus decidedly different accounts of whether and how the post-harvest crop residue factors into the continuing growth process for Kentucky bluegrass.9 Even if I were to agree with the *1053majority’s approach, I would reverse the district court’s judgment in favor of the Growers because there exists a genuine dispute as to material facts. See, e.g., United States v. City of Tacoma, 332 F.3d 574, 578 (9th Cir.2003) (noting that summary judgment is not proper if there is a genuine dispute as to any material fact).
III.
Because I would remand for further proceedings, I briefly address the question the majority has not decided: whether the burning of the post-harvest crop residue constitutes “the past or present handling, storage, treatment, transportation, or disposal of any solid or hazardous waste which may present an imminent and substantial endangerment to health or the environment. ...” 42 U.S.C. § 6972(a)(1)(B).
“Disposal” is defined in RCRA to include the “deposit ... or placing of solid waste ... into or on any land ... so that such solid waste ... or any constituent thereof may enter the environment or be emitted into the air....” 42 U.S.C. § 6903(3) (1995). Here, the burning of the post-harvest crop residue clearly results in smoke and emits particles into the air, and such emissions only occur as a result of the Growers’ actions — that is, by setting fire to the fields. Thus, I would hold that the burning of the post-harvest crop residue constitutes “disposal” of that waste under RCRA.
In the alternative, I also would hold that burning the fields to remove the post-harvest crop residue constitutes “treatment” or “handling” of solid waste under § 6972(a)(1)(B). RCRA does not define “treatment” or “handling” in the context of solid waste, and thus, once again, I look to the ordinary meaning of these terms.10 See Wilderness Soc’y, 353 F.3d at 1060. The ordinary meaning of “treatment” is “the action or manner of treating;” “treat” is further defined as “to handle, manage, or otherwise deal with ... to subject to some action (as of a chemical reagent) ... to subject (as a natural or manufactured article) to some process to improve the appearance, taste usefulness, or some other quality.” Webster’s Third New International Dictionary 2434-5 (1993). Thus, even if the Growers burned the waste solely to improve its usefulness — such as converting it into fertilizer — their actions would still constitute “treatment” of that waste.
Similarly, the burning of the post-harvest crop residue constitutes “handling” of that waste. The ordinary meaning of “handle” is: “to deal with; act upon; dispose of; perform some function with regard to.” Id. at 1027. Again, the Growers’ burning of the post-harvest crop residue fits within this definition.
The definitions of these terms — “solid waste,” “disposal,” “treatment,” and “handling” — together with the undisputed facts regarding the need to remove the post-harvest crop residue, make it apparent that RCRA applies to the burning of the post-harvest crop residue. Accordingly, I *1054would hold that the Growers’ practice of burning the post-harvest crop residue after the bluegrass harvest constitutes “handling” or “treatment” of “solid waste” within the meaning of § 6972(a)(1)(B). For all the reasons above, I would reverse the district court’s judgment in favor of the Growers and remand for trial.

. As the majority recognizes, the question of whether the post-harvest crop residue constitutes "solid waste” under RCRA depends on the meaning of “otherwise discarded material.” Thus, I primarily focus here on the definition of "discarded material.”


. For example, Dr. Murray, an expert testifying on behalf of the Growers, admitted during his testimony at the preliminary injunction hearing that “the primary reason that Kentucky bluegrass farmers use fire is to remove the residue from the field.” Similarly, Mr. Jacklin, a bluegrass farmer testifying on behalf of Safe Air, noted that "99.9 percent” of the reason for burning the fields is to remove the post-harvest crop residue to ensure that the light needed for bluegrass seed production could reach the bluegrass plants.


. Although there is no dispute that the post-harvest crop residue has been discarded, I would not hold that Safe Air is entitled to summary judgment in its favor because Safe Air must also prove that the Growers' burning constitutes an "imminent and substantial endangerment to the public health.” 42 U.S.C. § 7002 et seq. The district court did not address this issue and it should do so in the first instance.


. Indeed, where, as here, the statute is a remedial statute, enacted to protect the public health, we are most likely to satisfy Congress’s purposes by construing the statute broadly. See e.g., Hanford Downwinders Coalition, Inc. v. Dowdle, 71 F.3d 1469, 1481 (9th Cir.1995) (noting that the Comprehensive Environmental Response, Compensation and Liability Act was enacted to protect public health and, should thus be construed broadly); United States v. Aceto Agr. Chem. Corp., 872 F.2d 1373, 1383 (8th Cir.1989) (recognizing that RCRA is a remedial statute that should be construed liberally).


. When RCRA was enacted, agricultural waste was the second largest source of waste in this country, producing 687 million tons per year. See H.R.Rep. No. 94-1491, pt. I, at 15, reprinted in 1976 U.S.C.C.A.N. at 6252-53. Congress enacted RCRA to regulate disposal methods, including burning, that created health and safety risks. See id. at 37-38, 90, reprinted in 1976 U.S.C.C.A.N. at 6275-77, 6325-26. Construing "solid waste” to include the post-harvest crop residue at issue here furthers Congress's intent to regulate the disposal of waste that could endanger public health.


. Although the majority states that "the determination of whether [the post-harvest crop] residue has been 'discarded' is made independently of how the materials are handled,” the majority ignores the fact that the question of whether the post-harvest crop residue is "solid waste” is inextricable from the question of how those materials are handled. See 42 U.S.C. § 6903(27). Thus, the fact that the residue is burned, rather than mulched and returned to the soil, is relevant to whether the residue constitutes "solid waste” under RCRA.


. Under RCRA, a “solid” waste is "any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility and other discarded material....” 42 U.S.C. § 6903(27). A “haz*1051ardous” waste, however, is a subset of "solid” waste which may "(A) cause, or significantly contribute to an increase in mortality or an increase in serious irreversible, or incapacitating reversible, illness; or (B) pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of, or otherwise managed.” 42 U.S.C. § 6903(5).


. Subtitle C of RCRA, 42 U.S.C. §§ 6921-6939, requires the EPA to create a comprehensive regulatory scheme for the treatment, storage and disposal of hazardous wastes. Under this section, the EPA must "develop and promulgate criteria for identifying the characteristics of [those] 'solid' wastes that aré also 'hazardous' wastes.” 42 U.S.C. § 6921(a), (b).


. The majority notes that Safe Air does not dispute that the post-harvest crop residue provides some benefits to the Growers. But, under the majority's approach, this is not the question that must be resolved in determining whether the residue has been “discarded.” Rather, the key inquiry is whether the Growers reuse the post-harvest crop residue in a continuous process of producing seed. Although the majority states that the Growers produced "uncontroverted evidence that [they] reuse the [post-harvest crop] residue in a continuous process,” Maj. Op. at 1046, Safe Air in fact vigorously contested this assertion. For example, Dr. Meints, an expert for Safe Air, submitted a declaration stating that fire is not necessary to produce bluegrass seed:
The primary purpose of burning bluegrass straw is to remove the excess post-harvest crop residue from bluegrass fields. Fire is not necessary to physiologically shock or stimulate bluegrass to produce seed or increase seed yield. Fire is an inexpensive way for the [G]rowers to remove post-harvest crop residue from the field and remove grass straw from the crown of the plant.... Farmers in Washington [for example] have successfully grown and harvested bluegrass seed on tens of thousands of acres without open field burning.
Similarly, Art Krenzel, another expert for Safe Air, submitted a declaration explaining that fire is not necessary to produce bluegrass seed:
For years, it was an unchallenged tenet in the Kentucky bluegrass industry that fire is necessary to physiologically shock or stimulate the bluegrass plant to produce seed or maintain seed yields. Both [ujniversity and private research in Kentucky bluegrass seed *1053production have soundly proved this concept is incorrect, repeatedly.... Bluegrass farmers use fire to remove the grass straw because it is a cheap way to dispose of unwanted bluegrass crop residue so that the plants will receive sufficient sunlight, moisture, and space to produce a good seed crop the following year.


. RCRA does define “treatment” in the context of 42 U.S.C. § 6928(d)(2)(A), which refers specifically to the “treatment, storage or disposal of” hazardous waste: “The term 'treatment' ... means any method ... designed to change ... the character or composition of any hazardous waste ... so as to render such waste nonhazardous, safer for transport, amenable for recovery, amenable for storage or reduced in volume.” 42 U.S.C. § 6903(34).